Citation Nr: 1038901	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  The service department has also verified that he served on 
active duty for training (ACDUTRA) in June 1971 and July 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  In September 2008 the Board reopened the Veteran's 
previously denied claim for service connection for PTSD and 
remanded the case for further development.  The requested 
development has been completed and the case has been returned to 
the Board for further appellate action.  

Although the Board's September 2008 decision identified and 
developed the Veteran's reopened claim as entitlement to service 
connection for PTSD in compliance with his specific appeal, 
during the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) subsequently found that a 
claim for benefits for one psychiatric disability also 
encompassed benefits based on other psychiatric diagnoses and 
should be considered by the Board to be within the scope of the 
filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Based on the evidence of record, and to afford the Veteran every 
consideration, the Board finds that his claim also reasonably 
encompasses his other diagnosed psychiatric disabilities.  
Therefore, the issue on the title page has been modified to 
reflect the current disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  VA has a duty to obtain 
an adequate medical examination when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, injury, 
or disease occurred in service; an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability; and 
insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

In its September 2001 rating decision VA appears to have conceded 
the Veteran's PTSD stressors, as it found that the award of the 
Presidential Unit Citation to the Veteran was sufficient to 
establish he engaged in active combat and was exposed to life 
threatening situations in Vietnam.  However, the evidence of 
record is not consistent regarding whether the Veteran has a 
valid PTSD diagnosis.  In this regard, May 2001 and April 2006 VA 
examiners found that the Veteran did not meet the diagnostic 
criteria for a PTSD diagnosis.  The April 2006 VA examiner 
specifically found that while the Veteran did meet the symptoms 
criteria for re-experiencing the traumatic event and for 
hyperarousal, he did not fulfill the criteria for avoidance 
behavior.  However, an August 2005 private psychiatric examiner, 
after taking a detailed history from the Veteran and conducting 
an examination, diagnosed PTSD, specifically noting in the body 
of the examination report that the Veteran avoided exposing 
events that symbolized or resembled the war in Vietnam.  
Moreover, in a June 2001 letter, another private psychiatrist who 
treated the Veteran from 1977 to 1979, wrote that, as the 
diagnosis of PTSD was not part of DSM III until 1980 and taking 
into consideration the Veteran's clinical picture, revised an 
earlier April 1984 report indicating a diagnosis of severe 
psychotic depression and finding that the Veteran instead had a 
diagnosis of chronic PTSD.  It is further noted that the earlier 
April 1984 psychiatric report indicated the Veteran had a history 
of having been nervous, tense and had had difficulty with sleep 
following his separation from service and that he was also the 
victim of an assault in a furniture store, presumably sometime 
after his discharge.  Consequently, the evidence is in conflict 
regarding whether the Veteran currently has PTSD.  

As noted above, the Veteran's claim for service connection for a 
psychiatric disorder was previously identified and developed for 
service connection for PTSD exclusively.  Although the Veteran 
has repeatedly been diagnosed and treated for other psychiatric 
disorders including major depression, anxiety disorder and mood 
disorder, the April 2006 VA examiner, while finding that the 
Veteran did not meet the diagnostic criteria for a PTSD 
diagnosis, did not address whether the Veteran's diagnosed mood 
disorder was etiologically linked to his service or any incident 
therein or to a service-connected disability.  In this respect, 
the August 2005 private examiner also diagnosed major depressive 
disorder and etiologically linked it to his service-connected 
ankle disability.  In light of the Court's decision in Clemons 
and the findings of major depressive disorder on the August 2005 
private psychiatric evaluation and mood disorder on the April 
2006 VA examination, the Board has re-characterized the issue as 
entitlement to an acquired psychiatric disorder.  The Board finds 
that this broader claim has not been sufficiently developed, and 
a remand is necessary.  The Board therefore finds that the 
Veteran should be afforded another VA psychiatric examination to 
determine the current nature, extent and etiology of any acquired 
psychiatric disorder.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another VA 
psychiatric examination to assess the nature 
and etiology of any currently diagnosed 
psychiatric disorder, if found to be present.  
All indicated studies should be performed, to 
include psychological testing if appropriate, 
and all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be made 
available to and reviewed by the examiner.  
Based on the medical findings and a review of 
the claims files, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has a diagnosed 
psychiatric disorder, to include major 
depressive disorder, an anxiety disorder, 
mood disorder or PTSD, as a result of his 
service or any incident therein, or as a 
proximate result of his service-connected 
disabilities.  The previous VA psychiatric 
evaluations currently of record, as well as 
private psychiatric evaluations, the 
Veteran's history, and any other pertinent 
clinical findings of record, must be taken 
into account and discussed.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  If 
the examiner is unable to give an opinion 
without resorting to speculation, the report 
should so state.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

2.  Thereafter, the RO should readjudicate the 
issue of service connection for an acquired 
psychiatric disorder, to include PTSD.  If the 
issue on appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


